Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2019, 08/07/2019, 05/08/2020 and 07/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the Pre-Brief Appeal Conference decision on 07/16/2021. No new claim has been added and no claim was canceled. Therefore, claims 37-45 and 47-52 are pending and addressed below.
Response to Arguments
The Applicant’s arguments are persuasive; therefore the previous rejections are withdrawn; however, upon further consideration and search, a new ground of rejection is given in instant Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37-39, 41-43, 45 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. (US 20160373237, henceforth “Shellhammer”) and in view of YU et al. (US 20130188564, henceforth “YU”).  
	Regarding claim 37, Shellhammer teaches a method in a transmitting device (Fig. 1 item 110a), comprising: 
frequency-division multiplexing a wake-up signature (WUS) targeted to a wake-up receiver (WUR) of a first receiving device (Fig. 3) with user data targeted to a main transceiver of each of one or more other receiving devices into an output signal (Fig. 3 is a block diagram of an exemplary UE/IOE device 120. The IOE (Internet of Everything) device 120 may include a processor 302, a modem 308, a primary transceiver 310, a secondary transceiver 312, and other components, see [0072]. The secondary transceiver 312 is a low power wake-up receiver that wakes up to listen wake-up signals, see [0077]. The primary transceiver 310 which acts as a main transceiver, includes a transmitter and a receiver and other components, see [0076].  Fig. 2, the signal embedding module 208 inserts a wake-up signal into an OFDM downlink waveform that includes data and/or control signaling, see [0054]. It assigns each IOE device 120 (Fig. 3) a different time and frequency subcarrier resource element, see [0055]. Fig. 6D shows the multiple IOE devices 120 are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In Fig. 6D, the wake-up signals W1/2, W3/4, W5/6, and W7/8 are transmitted during the same time slot but at different subcarriers within the range of available frequencies. According to the embodiment of Fig. 6D, multiple frequency subcarriers may be assigned to different sets of IOE  frequency-division multiplexing a wake-up signature (WUS) targeted to a wake-up receiver (WUR) of a first receiving device (Fig. 3) with user data targeted to a main transceiver of each of one or more other receiving devices into an output signal.),
 wherein the frequency-division multiplexing comprises allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain (Figs. 6B and 6D show resource elements are allocated for sending the wake-up signals. The resource elements are not contiguous in the frequency domain, see [0058]-[0061]. So, the frequency-division multiplexing comprises allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain.), and 
wherein a number of the multiple resource units for sending the WUS change from one packet to the next Figs. 6A to 6D show allocation of resource elements for multiple IOE devices. The multiple IOE devices are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In FIG. 6D, wake-up signals W1/2, W3/4, W5/6, and W7/8 may all be transmitted during the same time slot but at different subcarriers within the range of available frequencies, see [0056]- [0066]. The missing/crossed out limitations will be discussed in view of YU.); and 
transmitting the output signal (Fig. 7 step 722, the base station 110 transmits the downlink waveform which includes wake-up signal to one or more UEs 120, see [0099]. The downlink waveform is an output signal.).
depending on channel conditions experienced by the WUR and a number of users that need to be served.
 However, YU discloses the missing/crossed limitations comprising: (1) a number of the multiple resource units for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR and a number of users that need to be served (The number of RBs that can be allocated to each user is capped. The cap level is determined by dividing the number of available RBs by the number of user terminals to be scheduled. The scheduler begins by allocating up to the maximum number of RBs to each user in order beginning with the highest priority user. In general, the scheduler will allocate to each user the best available RBs based on the channel conditions reported by the user. Link adaptation is performed at the end of each iteration. The scheduler determines the modulation and coding scheme (MCS) for each user based on the number of RBs allocated to the user, the amount of buffered data for the user, and the channel quality associated with the sub-bands allocated to the user. If a user does not need all of its allocated RBs, the scheduling process is repeated and the unused RBs are re-allocated to other user terminals in subsequent iterations. This process repeats until all RBs have been allocated or there is no more data to schedule, see [0004]. Based on the pre-allocation schedule, the scheduler can more efficiently allocate the radio resources to the user terminals based on the channel conditions and the specific needs of the user terminals, see [0006]. So, a number of the multiple resource units for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR and a number of users that need to be served.).

 Regarding claim 38, Shellhammer and YU teach all the claim limitations of claim 37 above; and Shellhammer further teaches further comprising: 
modulating the WUS using on-off keying (OOK) to obtain an OOK signal, such that the OOK signal occupies a first frequency range of the output signal and the frequency-division multiplexed user data occupies a second frequency range of the output signal (When embedding a wake-up signal into a downlink waveform (e.g., that includes regular data and/or control signaling for one or more other UEs), the base station modulates the embedded signal according to a different modulation scheme than the other data in the downlink waveform. For example, the data is modulated according to orthogonal frequency division multiplexing while a wake-up signal is modulated according to on-off keying (OOK), see [0031]. FIG. 5A shows a wake-up signal 502 is embedded and modulated at a selected frequency subcarrier. Some or all of the remaining frequency resource elements 504 in the subcarrier chart 500 include data, see [0050]-[0051].).
Regarding claim 39, Shellhammer and YU teach all the claim limitations of claim 37 above; and Shellhammer further teaches wherein frequency-division multiplexing the WUS with user data comprises: 
generating an Orthogonal Frequency-Division Multiplexed (OFDM) signal in which the user data is carried by one or more resource units of the OFDM signal (Fig. 5A shows a ; and 
multiplexing the WUS signal in one or more other resource units of the OFDM signal, each resource unit comprising one or more subcarriers of the OFDM signal (Fig. 5A, a wake-up signal 502 is embedded and modulated at a selected OFDM subcarrier with several of the nearby OFDM subcarriers 506 set to null, see[0050]-[0051]. Fig. 6B shows the wake-up signal is multiplexed).
Regarding claim 41, Shellhammer and YU teach all the claim limitations of claim 39 above; and Shellhammer further teaches wherein the frequency-division multiplexing comprises allocating multiple resource units for the user data for every one resource unit allocated for the WUS (As shown in FIG. 5A, a synchronization signal (or wake-up signal, as discussed further below) 502 may be embedded and modulated at a selected frequency subcarrier (or set of subcarriers), with adjoining frequency subcarriers 506 being nulled out. Nulling out the adjoining frequency subcarriers involves modulating those subcarriers 506 with zero amplitude. The subcarriers modulated with zero amplitude may also be referred to as guard tones… Some or all of the remaining frequency resource elements 504 in the subcarrier chart 500 may include data or control signaling modulated with a different modulation than that used for the signal 502, see [0050]. Fig. 5A shows one frequency resource element is allocated for the wake-up signal 502 and multiple frequency resource elements 504 are allocated for data).
Regarding claim 42, Shellhammer and YU teach all the claim limitations of claim 39 above; and Shellhammer further teaches wherein the frequency-division multiplexing comprises boosting a power of the WUS resource units relative to a power of the user data resource units, based on a length of a symbol used for the WUS (Fig. 5B shows the subcarrier 
Regarding claim 43, Shellhammer and YU teach all the claim limitations of claim 39 above; and Shellhammer further teaches wherein the frequency-division multiplexing comprises sending the WUS on a middle resource unit while sending the user data on resource units surrounding the middle resource unit (Fig. 5A shows the subcarrier used for the wake-up signals 502 is placed in the middle resource element while the user data on resource units 504 surrounding the middle resource unit, see [0050]-[0051].).
Regarding claim 45, Shellhammer and YU teach all the claim limitations of claim 39 above; and Shellhammer further teaches wherein the frequency-division multiplexing comprises allocating multiple resource units for sending the WUS (A method for wireless communication includes identifying, by a first communications device, at least one subcarrier within an orthogonal frequency division multiplexing (OFDM) downlink signal for use in communicating with a wake-up receiver of a second communications device while a primary receiver of the second communications device is in deep sleep. , see [0007]. Fig. 6B shows multiple resource elements are allocated for the wake-up signals W1, W2, W3 and W4, see [0058]-[0060]. Fig. 7 step 722, the base station 110 transmits the downlink waveform which 
 Regarding claim 47, Shellhammer teaches a method at a receiving device (Fig. 3) having a wake-up receiver (WUR) (Fig. 3 secondary transceiver 312) and a main transceiver (Fig. 3 primary transceiver 310), wherein the WUR uses less power than the main transceiver to listen for a wake-up signature (WUS) in order to wake up the main transceiver to receive user data (The secondary transceiver 312 refers to the functionality of the primary transceiver 310 associated with demodulating the wake-up signals using a low power operating mode of the primary transceiver 310, see [0077]. So, the secondary transceiver which acts a wake-up receiver circuitry uses less power than the primary transceiver. If a wake-up signal is received, the secondary transceiver 312 wakes up the primary transceiver 310 so that desired operations is performed, such as receipt of data at the IOE device 120, see [0080].), the method comprising:
detecting, at the WUR, a WUS targeted for the WUR in a received signal (The secondary transceiver 312 includes an envelope (or energy) detector to detect the specific modulation of the wake-up signals from the base station 110 and determines whether the received signal is a wake-up message from the base station 110, see [0077]), 
wherein the WUS is frequency-division multiplexed with user data for one or more other receiving devices by allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain (Fig. 2, the signal embedding module 208 inserts a wake-up signal into an OFDM downlink waveform that includes data and/or control signaling, see [0054]. It assigns each IOE device 120 (Fig. 1) a different time and frequency subcarrier resource element, see [0055]. Fig. 6D shows the multiple IOE devices 120 are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency , and 
wherein a number of the multiple resource units for sending the WUS change from one packet to the next depending on Figs. 6A to 6D show allocation of resource elements for multiple IOE devices. The multiple IOE devices are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In FIG. 6D, wake-up signals W1/2, W3/4, W5/6, and W7/8 may all be transmitted during the same time slot but at different subcarriers within the range of available frequencies, see [0066]. The missing/crossed out limitations will be discussed in view of YU.); and 
waking up the main transceiver in response to the detecting the WUS (If a wake-up signal is received, the secondary transceiver 312 wakes up the primary transceiver 310 for performing desired operations, see [0080]). 
 As noted above, Shellhammer is silent about the aforementioned missing/crossed limitations of: (1) a number of the multiple resource units for sending the WUS change from one channel conditions experienced by the WUR and a number of users that need to be served.
 However, YU discloses the missing/crossed limitations comprising: (1) a number of the multiple resource units for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR and a number of users that need to be served (The number of RBs that can be allocated to each user is capped. The cap level is determined by dividing the number of available RBs by the number of user terminals to be scheduled. The scheduler begins by allocating up to the maximum number of RBs to each user in order beginning with the highest priority user. In general, the scheduler will allocate to each user the best available RBs based on the channel conditions reported by the user. Link adaptation is performed at the end of each iteration. The scheduler determines the modulation and coding scheme (MCS) for each user based on the number of RBs allocated to the user, the amount of buffered data for the user, and the channel quality associated with the sub-bands allocated to the user. If a user does not need all of its allocated RBs, the scheduling process is repeated and the unused RBs are re-allocated to other user terminals in subsequent iterations. This process repeats until all RBs have been allocated or there is no more data to schedule, see [0004]. Based on the pre-allocation schedule, the scheduler can more efficiently allocate the radio resources to the user terminals based on the channel conditions and the specific needs of the user terminals, see [0006]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s method by adding the teachings of Yu in order to make a more effective method by allocating the radio resources more efficiently to the 
Regarding claim 48, Shellhammer and YU teach all the claim limitations of claim 47 above; and Shellhammer further teaches further comprising subsequently detecting user data in the received signal (Fig. 8 step 822, the secondary transceiver causes the primary transceiver to wake up to perform one or more desired operations with the base station, such as receiving data, see [0111].).
Regarding claim 49, Shellhammer and YU teach all the claim limitations of claim 47 above; and Shellhammer further teaches wherein detecting the WUS comprises detecting an envelope of an on-off-keying (OOK) signal in a first frequency range of the received signal (The wake-up signal is modulated by elements of the modem subsystem 212 by some form of amplitude modulation, such as on-off keying (OOK). The low-power wake-up receiver detects the envelope of the on-off-keying (OOK) signal, see [0068]. So, detecting the WUS comprises detecting an envelope of an on-off-keying (OOK) signal in a first frequency range of the received signal.).
Regarding claim 50, Shellhammer and YU teach all the claim limitations of claim 47 above; and Shellhammer further teaches wherein detecting the WUS comprises detecting the WUS from one or more resource units of a received Orthogonal Frequency-Division Multiplexed (OFDM) signal that carriers user data for one or more other receiving devices in other resource units, each resource unit comprising one or more subcarriers of the OFDM signal (Fig. 5A, a wake-up signal 502 is embedded and modulated at a selected OFDM subcarrier. The subcarriers 504 include data or control signaling, see [0050]-[0051]. The secondary transceiver 312 includes an envelope detector to detect the specific modulation of the 
Regarding claim 51, Shellhammer teaches a transmitting device (Fig. 2), comprising: transceiver circuitry (Fig. 2 transceiver 210) configured to receive and transmit signals; and 
processing circuitry (Processor 202, memory 204, signal embedding module 208 and other components) operatively associated with the transceiver circuitry (Fig. 2 transceiver 210) and configured to:
frequency-division multiplex a wake-up signature (WUS) targeted to a wake-up receiver (WUR) of a first receiving device with user data targeted to a main transceiver of each of one or more other receiving devices into an output signal (Fig. 3 is a block diagram of an exemplary UE/IOE device 120. The IOE (Internet of Everything) device 120 may include a processor 302, a modem 308, a primary transceiver 310, a secondary transceiver 312, and other components, see [0072]. The secondary transceiver 312 is a low power wake-up receiver that wakes up to listen wake-up signals, see [0077]. The primary transceiver 310 which acts as a main transceiver, includes a transmitter and a receiver and other components, see [0076]. If a wake-up signal is received, the secondary transceiver 312 wakes up the primary transceiver 310 so that desired operations may be performed, see [0080]. Fig. 2, the signal embedding module 208 inserts a wake-up signal into an OFDM downlink waveform that includes data and/or control signaling, see [0054]. It assigns each IOE device 120 (Fig. 1) a different time and frequency subcarrier resource element, see [0055]. Fig. 6D shows the multiple IOE devices 120 are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In Fig. 6D, the wake-up signals W1/2, W3/4, W5/6, and  frequency-division multiplexing a wake-up signature (WUS) targeted to a wake-up receiver (WUR) of a first receiving device (Fig. 3) with user data targeted to a main transceiver of each of one or more other receiving devices into an output signal.),
 wherein the frequency-division multiplexing comprises allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain (Fig. 6B shows resource elements are allocated for sending the wake-up signals. The resource elements are not contiguous in the frequency domain, see [0058]-[0060].), and 
wherein a number of the multiple resource units for sending the WUS change from one packet to the next Figs. 6A to 6D show allocation of resource elements for multiple IOE devices. The multiple IOE devices are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In FIG. 6D, wake-up signals W1/2, W3/4, W5/6, and W7/8 may all be transmitted during the same time slot but at different subcarriers within the range of available frequencies, see [0066]. So, the number of the multiple resource units for sending the WUS change from one packet to the next depending on the number of users that need to be served. The missing/crossed out limitations will be discussed in view of Kennedy.); and 
transmit the output signal (Fig. 7 step 722, the base station 110 transmits the downlink waveform which includes wake-up signal to one or more UEs 120, see [0099]. The downlink waveform is an output signal.).
 As noted above, Shellhammer is silent about the aforementioned missing/crossed limitations of: (1) a number of the multiple resource units for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR and a number of users that need to be served.
 However, YU discloses the missing/crossed limitations comprising: (1) a number of the multiple resource units for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR and a number of users that need to be served (The number of RBs that can be allocated to each user is capped. The cap level is determined by dividing the number of available RBs by the number of user terminals to be scheduled. The scheduler begins by allocating up to the maximum number of RBs to each user in order beginning with the highest priority user. In general, the scheduler will allocate to each user the best available RBs based on the channel conditions reported by the user. Link adaptation is performed at the end of each iteration. The scheduler determines the modulation and coding scheme (MCS) for each user based on the number of RBs allocated to the user, the amount of buffered data for the user, and the channel quality associated with the sub-bands allocated to the user. If a user does not need all of its allocated RBs, the scheduling process is repeated and the unused RBs are re-allocated to other user terminals in subsequent iterations. This process repeats until all RBs have been allocated or there is no more data to schedule, see [0004]. Based on the pre-allocation schedule, the scheduler can more efficiently allocate the radio resources to the user terminals based on the channel conditions and the specific needs of the user terminals, see [0006]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s apparatus by adding the teachings of YU in order to make a better apparatus by allocating the radio resources more efficiently to the user terminals based on the channel conditions and the specific needs of the user terminals, see (YU, [abstract].).
Regarding claim 52, Shellhammer teaches a receiving device (Fig. 3), comprising:
 main transceiver circuitry (Fig. 3 primary transceiver 310);
wake-up receiver (WUR) circuitry (Fig. 3 secondary transceiver 312), wherein the WUR circuitry uses less power than the main transceiver circuitry to listen for a wake-up signature (WUS) in order to wake up the main transceiver circuitry to receive user data (The secondary transceiver 312 may refer to functionality of the primary transceiver 310 associated with demodulating the wake-up signals using a low power operating mode of the primary transceiver 310, see [0077]. So, the secondary transceiver which acts as a  wake-up receiver circuitry uses less than the primary transceiver. If a wake-up signal is received, the secondary transceiver 312 wakes up the primary transceiver 310, see [0080].); and 
processing circuity (Fig. 3 processor 302, modem 308, RF front end 314 and other components) operatively associated with the main transceiver circuitry (Fig. 3 primary transceiver 310) and the WUR circuitry (Fig. 3 secondary transceiver 312), and configured to: 
detect, at the WUR circuitry, a WUS targeted for the WUR circuitry (The secondary transceiver 312 includes an envelope (or energy) detector to detect the specific modulation of the , 
wherein the WUS is frequency-division multiplexed with user data for one or more other receiving devices in the received signal by allocating multiple resource units for sending the WUS that are not contiguous in the frequency domain (Fig. 2, the signal embedding module 208 inserts a wake-up signal into an OFDM downlink waveform that includes data and/or control signaling, see [0054]. It assigns each IOE device 120 (Fig. 1) a different time and frequency subcarrier resource element, see [0055]. Fig. 6D shows the multiple IOE devices 120 are assigned different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In Fig. 6D, the wake-up signals W1/2, W3/4, W5/6, and W7/8 are transmitted during the same time slot but at different subcarriers within the range of available frequencies. According to the embodiment of Fig. 6D, multiple frequency subcarriers may be assigned to different sets of IOE devices 120, see [0066]. So, wake-up signals are frequency-division multiplexed targeted to a wake-up receiver (WUR) of the receiving devices. Fig. 8 step 822, the secondary transceiver causes the primary transceiver to wake up to perform one or more desired operations with the base station, such as receiving data, see [0111]. Fig. 6B shows resource elements are allocated for sending the wake-up signals. The resource elements are not contiguous in the frequency domain, see [0058]-[0060].), and 
wherein a number of the multiple resource units for sending the WUS change from one packet to the next depending onFigs. 6A to 6D show allocation of resource elements for multiple IOE devices. The multiple IOE devices are assigned different frequency subcarriers  The missing/crossed out limitations will be discussed in view of YU.); and 
wake up the main transceiver circuitry in response to detecting the WUS (If a wake-up signal is received, the secondary transceiver 312 wakes up the primary transceiver 310 for performing desired operations, see [0080]). 
As noted above, Shellhammer is silent about the aforementioned missing/crossed limitations of: (1) a number of the multiple resource units for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR and a number of users that need to be served.
 However, YU discloses the missing/crossed limitations comprising: (1) a number of the multiple resource units for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR and a number of users that need to be served (The number of RBs that can be allocated to each user is capped. The cap level is determined by dividing the number of available RBs by the number of user terminals to be scheduled. The scheduler begins by allocating up to the maximum number of RBs to each user in order beginning with the highest priority user. In general, the scheduler will allocate to each user the best available RBs based on the channel conditions reported by the user. Link adaptation is performed at the end of each iteration. The scheduler determines the modulation and coding scheme (MCS) for each user based on the number of RBs allocated to the user, the amount of subsequent iterations. This process repeats until all RBs have been allocated or there is no more data to schedule, see [0004]. Based on the pre-allocation schedule, the scheduler can more efficiently allocate the radio resources to the user terminals based on the channel conditions and the specific needs of the user terminals, see [0006].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s apparatus by adding the teachings of Yu in order to make a better apparatus by allocating the radio resources more efficiently to the user terminals based on the channel conditions and the specific needs of the user terminals, see (Yu, [abstract].).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. (US 20160373237, henceforth “Shellhammer”) in view of YU et al. (US 20130188564, henceforth “YU”) and further in view of Porat et al. (US 20040057509, henceforth “Porat”) and Jafarian et al. (US 20140050133, henceforth “Jafarian”).
Regarding claim 40, Shellhammer and YU teach all the claim limitations of claim 37 above; and Shellhammer further teaches further comprising modulating the WUS by: 
generating (FIG. 5A shows a wake-up signal 502 is embedded and modulated at a selected frequency subcarrier 502, with adjoining frequency subcarriers 506 being nulled out. Nulling out the adjoining frequency subcarriers involves modulating those subcarriers 506 with  missing/crossed out limitation will be addressed in view of Porat.); and
 	(FIG. 5A shows a wake-up signal 502 is embedded and modulated at a selected frequency subcarrier 502. The remaining frequency resource elements 504 in the subcarrier chart 500 may   include control signaling modulated with a different modulation than that used for the signal 502 with predetermined power, see [0050]-[0051]. The missing/crossed out limitation will be addressed in view of Jafarian.).
As noted above, Shellhammer is silent about the aforementioned missing/crossed limitations of: (1) generating a first logical bit value for each of one or more WUS symbol durations by blanking subcarriers of a resource unit allocated to the WUS, (2) generating a second logical bit value for each of one or more other WUS symbol durations by transmitting one or more constellation symbols with predetermined powers in subcarriers of the resource unit allocated to the WUS, for the respective symbol duration.
However, Porat discloses the missing/crossed limitations comprising: (1) generating a first logical bit value for each of one or more WUS symbol durations by blanking subcarriers of a resource unit allocated to the WUS (Fig. 7 shows a timing diagram of the pulse length modulated wake-up signal, see [0058]. Fig. 6 shows a pulse length detecting circuit 44. The pulse length detecting circuit detects the pulse length of each pulse in the synchronized received pulse train and generating a logical bit value corresponding to the detected pulse length, see [claim 15]. This procedure is used to generate a first logical bit (e.g. a logical zero) for each of one or more WUS 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s method by adding the teachings of Porat in order to make a more effective method by minimizing power consumption for data transfer, see (Porat, [0003].).
Jafarian discloses the missing/crossed limitations comprising: (1) generating a second logical bit value for each of one or more other WUS symbol durations by transmitting one or more constellation symbols with predetermined powers in subcarriers of the resource unit allocated to the WUS, for the respective symbol duration (Fig. 3 the wireless device 202t comprises a modulator 302 configured to modulate bits for transmission. The modulator 302 determines a plurality of symbols from bits received from the processor 204 by mapping bits to a plurality of symbols according to a constellation. The modulator 302 comprises a QAM (quadrature amplitude modulation) modulator, for example a 16-QAM modulator or a 64-QAM modulator. The bits corresponds to control information, see [0066]-[0068].  This technique is used for generating a second logical bit (e.g. a logical one) for each of one or more other WUS symbol durations by transmitting one or more constellation symbols with predetermined powers in subcarriers of the resource unit allocated to the WUS, for the respective symbol duration.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s method by adding the teachings of Jafarian in order to make a more effective method by providing wireless communication in sub-gigahertz bands for low power wireless communications, see (Jafarian, [0008].).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. (US 20160373237, henceforth “Shellhammer”)  in view of YU et al. (US 20130188564, henceforth “YU”) and further in view of Sung et al. (US 20100177717, henceforth “Sung”).
Regarding claim 44, Shellhammer and YU teach all the claim limitations of claim 39 above; and Shellhammer further teaches wherein the frequency-division multiplexing comprisesA method for wireless communication includes identifying, by a first communications device, at least one subcarrier within an orthogonal frequency division multiplexing (OFDM) downlink signal for use in communicating with a wake-up receiver of a second communications device while a primary receiver of the second communications device is in deep sleep , see [0007]. Fig. 6B, the different IOE devices 120 are assigned to different frequency subcarriers at the same time slot by the base station 110, or to a mix of frequency subcarriers and time slots. In Fig. 6B, wake-up signals W1, W2, W3, and W4 are all transmitted during the same time slot but at different subcarriers within the range of available frequencies. Further, the wake-up signals are transmitted at different time slots, see [0058]. FIG. 6B and 6D show different embodiments. The missing/crossed out limitation will be addressed in view of ).
As noted above, Shellhammer is silent about the aforementioned missing/crossed limitations of: (1) changing, from one time interval to another, a resource unit used for sending the WUS so as to obtain frequency diversity. However, Sung discloses the missing/crossed limitations comprising: (1) changing, from one time interval to another, a resource unit used for sending the WUS so as to obtain frequency diversity (FIG. 6, a frequency band per group is not a fixed. The frequency band is dynamically allocated according to the group based feedback 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Shellhammer’s method by adding the teachings of Sung in order to make a more effective method by providing wireless communication in sub-gigahertz bands for low power wireless communications, see (Jafarian, [0008].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/M.M.M./Examiner, Art Unit 2411        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416